IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

STATE OF WASHINGTON,                              No. 73306-1-1                        f^o
                                                                                       CD         COc
                                                                                                           i


                                                                                                  ——r+
                                                                                    zs       1*11 -;--.
NICOLE A. SAND and                                                                  UD
                                                                                             ^   .._,.


                                                                                             *-—i -"r
CANDY MATTILA,                                    UNPUBLISHED OPINION
                                                                                   O
                                                                                                     • \       •




                      Appellants.                 FILED: August 1,2016


       Verellen, C.J. -To show that a prosecutor's comments during rebuttal closing

argument were prejudicial, a defendant must show a substantial likelihood that the

comments affected the jury's verdict. In view of the strong evidence connecting Nicole

Sand and Candy Mattila with the burglary of another's home, they fail to establish a

substantial likelihood that the prosecutor's comments about Mattila's written statement

affected the jury verdict.

       Substantial evidence supports the trial court's finding that Sand and Mattila used

a motor vehicle in committing the felony.

       We find no abuse of discretion in the trial court's denial of Mattila's motion for a

mistrial with regard to the typographical error in Amanda Rockwell's plea agreement.

        As the State concedes, the trial court erred in sentencing Mattila, a first-time

offender, and remand for resentencing is required.
No. 73306-1-1/2


       Accordingly, we affirm Sand's and Mattila's convictions, vacate Mattila's

sentence, and remand for Mattila's resentencing. We do not award costs on appeal.

                                           FACTS

       At about 12:40 a.m. on December 29, 2013, Howard Gorlick drove up the

driveway of his home in Monroe and saw a truck he did not recognize parked in the

driveway. Gorlick lived alone and had not given anybody permission to be at his house.

       Gorlick's driveway is accessed through the back of a church parking lot and is

several hundred feet long. The driveway is narrow and not lit and, for about the first 100

feet, the land on both sides of the driveway drops off about six feet. The driveway goes

uphill to Gorlick's house and has some sharp curves. The truck had been backed up

the driveway. According to Gorlick, backing a truck up the long, narrow driveway at

night would not be easy to do.

       Gorlick had left a light on inside the house, and when he pulled up to the house

and got out of the car, he saw people moving around inside the house. Gorlick grabbed

his cell phone, called the police, and walked to the bottom of the driveway to wait in the

church parking lot for the police to arrive.

       Within a few minutes, two officers from the Monroe Police Department arrived

and met Gorlick in the church parking lot. After speaking with Gorlick, the officers drove

up the driveway and parked behind Gorlick's car. When the officers got out of their car,

they heard crashing noises and voices coming from inside the house. Through the

large glass front window of the house, the officers saw three figures inside, each holding

a flashlight. The officers saw at least two piles of items inside the house and

determined that the crashing noises were the sounds of items being tossed onto the
No. 73306-1-1/3


piles. The officers were unable to identify any of the individuals they saw inside the

house.


         The officers called for additional units and stayed where they were in front of the

house. Before the additional units arrived, the officers heard voices and saw flashlights

coming from behind the house. The officers heard individuals running behind the house

and chased after them.

         The officers found Candy Mattila on her knees in bushes and Amanda Rockwell

lying face down in blackberry bushes. The officers found Nicole Sand lying in the

bushes nearby. Mattila, Rockwell, and Sand were handcuffed and taken into custody.

         One of the officers searched Sand incident to arrest and found in his pocket titles

and registrations to vehicles owned by Gorlick. Gorlick testified that he kept those

documents in a cupboard in his kitchen.

         In the area near where Mattila, Rockwell, and Sand were arrested, the officers

found a backpack containing items belonging to Gorlick. A few days after the burglary,

Gorlick found another one of his backpacks lying on his property filled with items that

had been on a shelf inside his house.

         The truck parked in Gorlick's driveway belonged to Sand and Mattila. In the back

of the truck, the officers found boxes containing items belonging to Gorlick, such as

Coca-Cola bottles, nails, tacks, a hummingbird feeder, an extension cord, jugs of ice

melt, and other items. Some of the numbers on the license plate of the truck had been

altered with duct tape to make them look like different numbers.

         The officers discovered that the door jamb on the front door of Gorlick's house

had been broken. A pile of material that Gorlick had stacked against the inside of the
No. 73306-1-1/4


front door to deter persons from entering his house when he was not there had been

pushed aside.

          Sand and Mattila were each charged with one count of residential burglary and

tried jointly. The jury found Sand and Mattila guilty of residential burglary. Both Sand

and Mattila moved for a new trial. The court denied the motion. Sand and Mattila

appeal. Their appeals have been consolidated.

                                          ANALYSIS


                                   Prosecutorial Misconduct

          Sand and Mattila argue that the prosecutor committed misconduct during rebuttal

closing argument. The prosecutor's comments relate to a statement Mattila gave to the

police.

          The police interviewed Mattila at the Monroe police station. Mattila agreed to

write a statement and asked Officer Block to write the statement for her. Mattila signed

the statement in the incorrect place so that her signature did not indicate that, under

penalty of perjury, the statement was hers. Officer Block handed the statement back to

Mattila and showed her where to sign it. Mattila took the statement and marked through

two lines, saying that she did not want "to get in trouble."1 Officer Block took the

statement away from Mattila and left the room.

          At a CrR 3.5 hearing, the court ruled that Mattila's written statement to Officer

Block was inadmissible, reasoning that "you cannot put that written statement in as her

adopted statement when you ripped it out of her hand while she was changing it."2


          1 Report of Proceedings (RP) (Feb. 19, 2015) at 110.
          2 Id. at 155.
No. 73306-1-1/5



      At trial, Mattila testified that she crossed statements out of her written statement

because they were not true. On cross-examination, Mattila testified:

             Q. Isn't it true that you told Officer Block that Nicole Sand was in
                  the house?

             A. No, I didn't.

             Q. Isn't it true that that was in the statement you signed prior to you
                crossing that portion out?

             A. I don't recall exactly what was in the statement, but I think I
                know that the statement was not my words, and that's why I was
                trying to cross things off that weren't true. He also wrote that I
                had three drinks, and I didn't say that either.

             Q. Things that weren't true. Isn't it true that you told the officer that
                you didn't want to get in trouble?

             A. Yeah. I thought he was mad at me.

             Q. Isn't it true that at that point you also did not want to get your
                boyfriend, Mr. Sand, in trouble?

             A. Why would I get him in trouble?

             Q. Didn't you indicate in your oral statement to Officer Block that
                  Nicole Sand and Amanda Rockwell were in the house but you
                  were not?


             A. No, I didn't.

             Q. Isn't it true that you became worried that, by pointing out that
                Mr. Sand was in the house, he could get in trouble and that's
                why you were striking through that portion of your statement?

             A. No. You're doing exactly what they did.

             Q. So your testimony is that the police officers were trying to get
                you to say what they wanted you to say, correct?

             A. It felt like it.

             Q. It felt like it. And yet isn't it true that you signed that statement
                without even bothering to read it?
No. 73306-1-1/6




              A. Yeah, He told me to initial it, and then I was going to be allowed
                  to read it and cross things off that weren't true.[3]

       During rebuttal closing argument, the prosecutor stated:

            But you heard—what was the part of Ms. Mattila's statement that
      she crossed through? It was the part about saying that Nicole and
      Amanda were in the house. Why cross out that section? That's the
      common thread between both her and Ms. Rockwell.141

      Sand's counsel did not object to the prosecutor's comments. But immediately

after the jury retired, Sand's counsel put on the record an objection to the prosecutor's

comments as being in violation of the court's previous order excluding the written

statement from evidence. Counsel explained that he did not object at the time the

prosecutor made the statements because he "felt like the bell had been rung" and that

an objection would only highlight the testimony.5 Sand's counsel moved for a mistrial,

and Mattila's counsel joined in the motion.

       The court assumed, for purposes of the motion for a mistrial that the prosecutor

referred to facts that were not in evidence.6 But the court denied the motion, stating that

any error could have been cured with an objection and an instruction to the jury to

disregard the prosecutor's comment.

       On appeal, Sand and Mattila argue that the prosecutor's comment constituted

misconduct requiring reversal. We review allegations of prosecutorial misconduct for




       3RP(Mar. 5, 2015) at 87-88.
       4RP(Mar. 6, 2015) at 37.
       5 JcL at 44.
       6 The court did not, as Sand contends, specifically find that the prosecutor
referred to facts not in evidence.
No. 73306-1-1/7


abuse of discretion.7 The inquiry is twofold: (1) were the prosecutor's comments

improper; and (2) if so, did the improper comments cause prejudice.8 Where defense

counsel moves for a mistrial due to prosecutorial misconduct directly following the

prosecutor's rebuttal closing argument, the issue is preserved for appellate review.9
      We assume, as did the trial court, that the prosecutor referred to facts not in

evidence. The next inquiry is whether the prosecutor's comments were prejudicial. To

show prejudice, Sand and Mattila must show a substantial likelihood that the

prosecutor's comments affected the jury's verdict.10 "In analyzing prejudice, we do not

look at the comments in isolation, but in the context of the total argument, the issues in

the case, the evidence, and the instructions given to the jury."11

       We conclude that Sand and Mattila failed to show prejudice from the prosecutor's

comments. Sand argues that the comment was prejudicial because it suggested that

he entered Gorlick's house. But the State presented ample evidence from which the

jury could reasonably conclude that Sand entered Gorlick's house. The police officers
who responded to Gorlick's 911 call testified that they saw three people inside the
house with flashlights and then saw three people fleeing out the back of the house. The

officers found Sand lying in bushes outside Gorlick's house. In Sand's possession

when the officers found him were titles and registrations to vehicles belonging to

Gorlick. Gorlick testified that he kept these documents inside his house. Given this


       7 State v. Lindsay, 180 Wash. 2d 423, 430, 326 P.3d 125 (2014).
       8ldL

       9 id at 430-31.
       10 id, at 440.
       11 State v. Emery, 174 Wash. 2d 741, 764 n.14, 278 P.3d 653 (2012).
No. 73306-1-1/8


evidence, it is not substantially likely that the prosecutor's comments affected the jury's

verdict as to Sand.

       Mattila argues that the prosecutor's comments prejudiced her because, given

that she and Sand were dating, Sand's presence in Gorlick's house made it more likely

that Mattila was acting as an accomplice to the burglary. She also argues that the

prosecutor's comments invited the jury to speculate about the contents of the statement

she gave to the police. But Mattila does not establish a substantial probability that the

prosecutor's comments affected the jury's verdict. The responding officers' testified that

Mattila admitted she stepped inside Gorlick's house during the burglary. There was

compelling evidence that she acted as an accomplice.

                            Error in Rockwell's Plea Agreement

       Rockwell was charged with one count of residential burglary. She pleaded guilty

to the charge and testified at Sand's and Mattila's trial on behalfof the State. In the
plea agreement, the State agreed not to file additional charges oftheft arising out of the
incident at Gorlick's house in return for an agreement to pay restitution. The plea

agreement identifies this incident as having occurred on December 20, 2013.12 The
burglary with which Mattila and Sand were charged occurred on December 29, 2013.
       During cross-examination of Rockwell, Mattila's counsel questioned Rockwell

about the provision in the plea agreement referring to an incident at Gorlick's house on

December 20, 2013. Shortly after these questions, court adjourned for the day. Cross-


       12 The agreement states, "The State agrees not to file additional charges of theft
arising out of Monroe PD 1303028 occurring on December 20, 2013 involving the victim
for 1303028 listed in paragraph 8 above in return for an agreement to pay restitution for
the same." Paragraph 8 of the plea agreement identifies Gorlick as the victim of
"Monroe PD 1303028." Mattila Ex. 53.


                                              8
No. 73306-1-1/9


examination of Rockwell resumed the following day. Sand's counsel asked Rockwell

whether she was aware that one of the charges the State agreed not to file against her

arose out of a theft on December 20, 2013 of which Gorlick was the victim. Rockwell

said she was not aware of this. Sand's counsel then stated, "But here we are in the

plea paperwork you just read yesterday that you're owing restitution for the crimes that

you committed against Mr. Gorlick just nine days before this incident."13 Rockwell again

denied ever hearing anything about a theft on December 20, 2013 involving Gorlick as

the victim. On redirect examination, the prosecutor asked Rockwell if it was possible

that the plea agreement contained a typographical error and that the correct date should

be December 29, 2013 rather than December 20, 2013. Rockwell agreed that it was

possible that the date of the incident had been mistyped and testified that, to her

knowledge, the Monroe Police Department did not investigate her in connection with an

incident that occurred on December 20, 2013.

       Out of the presence of the jury, Mattila's counsel argued that the prosecutor's

failure to clear up the error at the beginning of Rockwell's cross-examination made

defense counsel "look like a liar" who did not know the evidence and caused her to lose

credibility with the jury.14 Counsel also informed the court that the State did not turn

over the plea agreement until the first day of trial, when counsel requested it.

       Both Sand and Mattila moved for a mistrial. The prosecutor told the court that he

realized the plea agreement contained an error during defense counsel's cross-

examination of Rockwell the previous afternoon, but chose to wait until redirect



       13RP(Mar. 4, 2015) at 36.
       14 Id, at 52, 64.
No. 73306-1-1/10


      examination to clarify things, rather than say something immediately:

      And by that time, the damage had already been done, because there was
      the implication being made in cross-examination that Ms. Rockwell was
      being dishonest about whether she knew Mr. Gorlick and whether she had
      been to that property before because of the plea agreement referencing a
      December 20th, 2013, theft.'15!

       The trial court denied the motion for a mistrial. The court rejected the argument

that the State violated CrR 4.7 by failing to turn over information. The court stated that

the problem arose because the State interpreted the information in the plea agreement

one way (December 20, 2013 was the incorrect date) and defense counsel interpreted it

another way (December 20, 2013 was the correct date). The court noted that the State

turned over 136 pages of discovery, many of which identified the burglary as having

occurred on December 29, 2013. The court decided that, rather than resulting in a loss

of defense counsel's credibility, the typographical error more likely made the State

appear sloppy in the eyes of the jury and cast doubt on the State's case.16 The court
also stated that it was "clear and obvious" that Mattila was receiving a fair trial and

invited defense counsel to bring to the court's attention any change in the juror's

attentiveness to defense counsel's presentation of evidence.17

       In its ruling denying the motion for a mistrial, the court also ruled that the

prosecutor was permitted to present evidence that the plea agreement related only to

the incident involving Gorlick that occurred on December 29, 2013 and not to anything

that might have occurred on December 20, 2013. The State elicited testimonyfrom a


       15 jd, at 56, 61.
       16 The court stated, "I think it is going much too far to say that the jury will not
listen to what you say merely because you uncovered a typographical error that
deserved to be uncovered." Id. at 75.
       17 IdL at 77.


                                              10
No. 73306-1-1/11



Monroe police officer who responded to Gorlick's 911 call that the investigation under

the case number listed in the plea agreement related only to the events of

December 29, 2013 and no other dates.

       Mattila argues that the trial court abused its discretion by denying her motion for

a mistrial in connection Rockwell's plea agreement. She argues that the State violated

its discovery obligations under CrR 4.7(a) by not timely turning over the plea agreement

and by not disclosing that Rockwell's plea agreement contained a typographical error

immediately after defense counsel questioned Rockwell about it on cross-examination.

       A defendant is not entitled to a mistrial in every instance where the State has

violated a discovery rule. Rather, where the State violates a discovery rule, a mistrial is

appropriate "only when the defendant has been so prejudiced that nothing short of a

new trial can insure that the defendant will be tried fairly."18

       We review a trial court's decision to deny a motion for a mistrial for abuse of

discretion.19 A trial court abuses its discretion only if its decision is manifestly

unreasonable, or based on untenable grounds or for untenable reasons.20

       "'[T]he trial judge is in the best position to judge the prejudice ofa statement.'"21
We agree with the trial judge in this case that the State's late disclosure of the plea

agreement and its failure to disclose the typographical error immediately after defense



       18 State v. Johnson, 124 Wash. 2d 57, 76, 873 P.2d 514 (1994).
       19 State v. Wade. 186 Wash. App. 749, 773, 346 P.3d 838, review denied, 184
Wn.2d 1004(2015).
      20lnreDet.ofG.V.. 124 Wash. 2d 288, 295, 877 P.2d 680 (1994) (quoting In re
Schuoler, 106 Wash. 2d 500, 512, 723 P.2d 1103 (1986)).
     21 State v. Greiff, 141 Wash. 2d 910, 921, 10 P.3d 390 (2000) (quoting State v.
Weber, 99 Wash. 2d 158, 166, 10 P.3d 390 (2000)).


                                               11
No. 73306-1-1/12


counsel questioned Rockwell about the December 20 incident was not significantly

prejudicial to Mattila's counsel. As the trial court noted, disclosure of the error likely

made the State appear sloppy and could have raised a doubt in the minds of the jurors

as to the merits of the State's case. On this record, we cannot say that denial of a

mistrial was manifestly unreasonable, or based on untenable grounds or untenable

reasons. We find no abuse of discretion in the court's denial of Mattila's motion for a

mistrial.22

                                   Use of a Motor Vehicle

       The trial court found that Mattila and Sand used a motor vehicle in the

commission of the residential burglary. A court may instruct the Department of

Licensing to revoke a defendant's license for one year upon conviction ofa "felony in
the commission of which a motor vehicle is used."23

        Sand and Mattila argue that the court erred in finding that they used a motor

vehicle because the truck was used only to transport them to the scene of the crime and

was not used to store or conceal items stolen from Gorlick's house. We review the

application of a statute to a specific set of facts de novo.24
        The statute does not define the term "use." "In order for RCW 46.20.285(4) to

apply, the vehicle must contribute in some way to the accomplishment of the crime."25

        22 Because we find no error with regard to the error in the plea agreement and
the prosecutor's comments during rebuttal closing argument, we need not address
Mattila's argument that she was denied a fair trial because of repetitive prosecutorial
misconduct.

        23 RCW 46.20.285(4).
        24 State v. Dupuis. 168 Wash. App. 672, 674, 278 P.3d 683 (2012).
        25 State v. Alcantar-Maldonado, 184 Wash. App. 215, 227-28, 340 P.3d 859 (2014)
(citing State v. Batten, 140 Wash. 2d 362, 365, 997 P.2d 350 (2000)).

                                               12
No. 73306-1-1/13


A relationship must exist between the vehicle and the commission or accomplishment of

the crime.26 A vehicle is not used in the commission of a crime where the vehicle was

incidental to the commission of the crime.27

       In State v. Batten, the defendant was convicted of unlawful possession of a

firearm and possession of a controlled substance.28 The firearm was found under the

driver's seat of the car and the drugs were found in the console between the two front

seats. The trial court found that the defendant's storage and transportation of the

firearm and the drugs in his vehicle constituted "use" of the motor vehicle in the

commission of the felonies of which he was convicted. Our Supreme Court affirmed the

trial court's finding, concluding that there was a sufficient nexus between the

defendant's possession of the firearm and the drugs and the use of the motor vehicle to

justify the revocation of his license.29

       In reaching its holding, the court in Batten discussed a California case in which

the court applied that state's almost identical statute.30 In that case, the California court

concluded that the defendant who stashed a stolen tape deck in the trunk of an

accomplice's car used the car in the commission of a felony. The court held that "'use

of the vehicle to conceal the fruits of the crime in the trunk' and as transportation to and

from the crime scene constituted a 'sufficiently strong nexus between the vehicle use




       26 Alcantar-Maldonado, 184 Wash. App. at 228 (citing Batten, 140 Wash. 2d at 365).
       27 \±

       28 140 Wash. 2d 362, 997 P.2d 350 (2000).
       29 \± at 365-66.

       30 Id, at 366 (discussing In reGasparD., 22 Cal. App. 4th 166, 27 Cal. Rptr. 2d
152(1994)).


                                               13
No. 73306-1-1/14


and the crime' to apply California's license revocation statute."31 The court in a case

relied on by the California court held that defendants "used" a motor vehicle in the

commission of grand theft where the defendants loaded heavy merchandise purchased

with stolen checks on a U-Haul truck. The court concluded that use of the truck "was

necessary in order to haul away the merchandise acquired in the fraudulent

purchases."32

       Here, the truck parked in Gorlick's driveway was loaded with boxes of items

taken from his house. The items included Coca-Cola bottles, nails, tacks, a

hummingbird feeder, an extension cord, and jugs of ice melt. Use ofthe truck was
necessary in order to haul away the items taken from Gorlick's house. We find a
sufficient nexus between the truck and the commission of the crime such that the truck

was "used" in the commission of the crime. The trial court did not err in finding that

Sand and Mattila used a vehicle in the commission of the crimes of which they were

convicted.

                                    Community Custody

       The court sentenced Mattila as a first-time offender. The court sentenced her to

45 days of confinement with the possibility of work release, imposed 12 months of
community custody, and ordered her to participate in a chemical dependency evaluation
and to comply with all recommended treatment.

        Mattila argues that the trial court erred by imposing a community custody term
that exceeded the statutory maximum for first-time offenders. In sentencing a first-time


        3114 (quoting Gaspar P., 27 Cal. Rptr. 2d at 154).
        32 People v. Paulsen, 217 Cal. App. 3d 1420, 1423, 267 Cal. Rptr. 122 (1989).


                                             14
No. 73306-1-1/15



offender, "[t]he court may impose up to six months of community custody unless

treatment is ordered, in which case the period of community custody may include up to

the period of treatment, but shall not exceed one year."33 The State concedes that the

trial court erred in imposing 12 months of community custody and agrees that the

appropriate remedy is a remand for resentencing.

                                         Costs on Appeal

       Both Mattila and Sand argue that ifthe State is the substantially prevailing party

on appeal, we should not impose costs against them because they are indigent.

       Appellate courts may require an adult offender convicted of an offense to pay

appellate costs.34 The commissioner or clerk will award costs to the State if the State is

the substantially prevailing party on appeal, "unless the appellate court directs otherwise

in its decision terminating review."35

       A determination of a criminal defendant's indigency is entrusted to the trial judge

whose finding of indigency we respect unless we are shown good cause not to do so.36
Underthe Rules of Appellate Procedure, where a party has been granted an order of

indigency, the party and the party's counsel must bring to the attention ofthe trial court
any significant improvement during review in the party's financial condition.37 We "will
give a party the benefits ofan order of indigency throughout the review unless the trial




       33 RCW 9.94A.650(3).
       34 RCW 10.73.160(1).
       35 RAP 14.2.

       36 State v. Sinclair, 192 Wash. App. 380, 393, 367 P.3d 612 (2016).
       37 RAP 15.2(f).


                                               15
No. 73306-1-1/16


court finds the party's financial condition has improved to the extent that the party is no

longer indigent."38

       The trial court issued an order finding Sand indigent and authorizing him to

appeal in forma pauperis. The trial court has not found that Sand's financial condition

has improved or is likely to improve. We therefore presume that Sand remains

indigent.39 Under these circumstances, we conclude that an award to the State of

appellate costs in Sand's appeal is not appropriate.

       Because of its concession of error regarding Mattila's sentence, the State does

not seek costs in Mattila's appeal.

                                      CONCLUSION

       We affirm Sand's judgment and sentence. We affirm Mattila's conviction, vacate

her sentence, and remand for resentencing in accordance with this opinion. We do not

award costs on appeal.




WE CONCUR:




       t*/t^s^y\ ^
  $

       38
            Id.

       39 Sinclair, 192 Wn. App. at 393; RAP 15.2(f).


                                             16